Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-2, 4, 17-18, 20, 31-32, 34, 47-48 and 50 are finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stonehouse (5,682,982). Claims 1-5, 7, 10, 17-21, 23, 26, 31-35, 37, 40, 47-51, 53 and 56 are finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harris (5,484,053). Each discloses a carrier for holding a plurality of containers and blank for making the carrier, the carrier and blank comprising a plurality of panels, the plurality of panels comprising at least one central panel (28; 12 or 12 and 16; respectively) for being attached to at least one container of the plurality of containers, the at least one central panel comprises at least one glue opening (96; at 46B), at least one attachment panel (30 and 32; 18) foldably connected to the at least one central panel, the at least one attachment panel comprising a plurality of container retention features (66 and 68; at 16 and 28) for at least partially receiving a top portion of a respective container of the plurality of containers, and at least one handle panel (34 and/or 36; 22) foldably connected to the at least one attachment panel for forming a handle.  

As to claims 2, 18, 32 and 48, each discloses the plurality of container retention features comprises a plurality of container retention flaps (68; 28). 
As to claims 3, 19, 33 and 49, Harris discloses the flaps arranged to define a container receiving opening therebetween.  
As to claims 4, 20, 34 and 50, each discloses two attachment panels (30 and 32; 18 and 18) and two handle panels (34 and 36; 22 and 22). 
As to claims 5, 21, 35 and 51, Harris discloses two first attachment panels (18; 18) in at least partial face-to-face contact and the handle panels (22 and 22) in at least partial face-to-face contact.  
As to claims 7, 23, 37 and 53, Harris discloses front and back central panels (one 12 and 16 and the other 12 and 16) foldable at 38 relative to one another and each including respective glue openings (46A and 46B).
As to claims 10, 26, 40 and 56, Harris further discloses front and back attachment panels (18 and 18) each with respective container retention features (28). 

Applicant's arguments filed March 8, 2021 have been fully considered but they are not entirely persuasive. Forte and Toensmeier have been dropped from the grounds of rejection. Applicants’ emphasis on the patentable significance of “the at least one central panel comprises at least one glue opening” is not found convincing as to the scope of “at least one glue opening” meaning more than what is stated, a space 96 free of glue within a glue area, as in Stonehouse, or an opening at 46B that is at some time associated with a glue portion, which structurally does not distinguish more. In accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). Here a “glue opening” may be a space in glue as in Stonehouse, or an opening formerly or intended to be associated with glue in its normal use.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Claims 8, 11, 24, 27, 38, 41, 54 and 57 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Dependent claims 9, 12-15, 25, 28-29, 39, 42-45, 55 and 58-61 would also then be allowable. 

9.	Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                                                                                                                                                                                                                               
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG